DISSENTING OPINION
Barber, Judge:
I dissent.
The long-established and well-settled rule is that—
When Congress has designated an article by a specific name, and by such name imposed a duty upon it, general terms in a subsequent act, or in a later part of the same act, although sufficiently broad to comprehend such article, are not applicable to it. Arthur v. Lahey, 96 U. S. 112; Vietor v. Arthur, 104 U. S. 498.
The main opinion recognizes this rule but rejects it, for the purposes of this case, with no justification therefor that I can discover. Of course, if Congress has, in a given statute, dearly indicated an intent that such rule should not apply, it will not control, but I find no such intent here.
Cohn & Rosenberger v. United States, 4 Ct. Cust. Appls. 378, and United States v. Massce & Co., 6 Ct. Cust. Appls. 395, cited in the main opinion, are cases illustrating such clearly indicated congressional intent.
A careful examination of these cases, however, and of the statutes involved, clearly differentiates them from the one at bar and, in my opinion, they are no authority for the rejection of the eo nomine rule in this case.
Roger & Gallet v. United States, 7 Ct. Cust. Appls. 89, also cited, is not in point because the statute under consideration there made use the test of classification and we followed the well settled rule that in such cases it governs instead of an eo nomine provision. Magone v. Heller, 150 U. S. 70, and numerous other authorities establishing that rule are cited in the opinion in that case.
The Tariff Act of 1922 contains the following provisions:
. Pah. 754. Almonds, not ..shelled, 4M cents per pound; shelled, 14 cents per pound; almond paste, .14 cénits per pound. ... • • ■
*232Par. 755. Cream or Brazil nuts, 1 cent per pound; filberts, not shelled, 2J4 cents per pound; shelled, 5 cents per pound; pignolia nuts, 1 cent per pound; pistache nuts, 1 cent per pound.
Par. 756. Coconuts, one-half of 1 cent each; coconut meat, shredded and desiccated, or similarly prepared, 3J^ cents per pound.
Par. 757. Peanuts, not shelled, 3 cents per'pound; shelled, 4 cents per pound.
Par. 758. Walnuts of all kinds, not shelled, 4 cents per pound; shelled, 12 cents per pound; pecans, unshelled, 3 cents per pound; shelled, 6 cents per pound.
Par. 759. Edible nuts, shelled or unshelled, not specially provided for, 1 cent per pound; pickled, or otherwise prepared or preserved, and not specially provided for, 35 per centum ad valorem; nut and kernel paste not specially provided for, 25 per centum ad valorem: Provided, That no allowance shall be made for dirt or other impurities in nuts of any kind, shelled or unshelled.
The latter being the one under consideration.
The free list contains:
Par. 1546. Chestnuts, including marrons, crude, dried, baked, prepared or preserved in any manner.
It is common knowledge and paragraph 759 recognizes that there are edible nuts for which the Tariff Act of 1922 makes no eo nomine provision. Encyclopedia Britannica, volume 19, page 918, names more than 12 such that are not enumerated in the act.
Paragraph 759 provides for — -
a. Edible nuts, shelled or unshelled, not specially provided for, thereby excluding all such nuts for which there is an eo nomine provision”.
b. For edible nuts pickled or otherwise prepared or preserved and not specially provided for, again excluding all edible nuts so treated that are included in any eo nomine provision of the act.
But as the eo nomine provision for pistache nuts, within the rule first stated in this dissent, includes the nuts here, they are excluded from this provision.
Keeping in mind that there are edible nuts not eo nomine provided for, it is clear to me that the first two provisions of paragraph 759 do not include and were not intended to include the pistache nuts here, because under such rule they are otherwise provided for. These nuts are not shelled; no part of the meats has been removed from the shells; unless dug out in small pieces, they can not be removed without further opening the shells; quite a proportion of the shells are not opened at all, and while they have been advanced in condition by salting and roasting they are still pistache nuts in form and shape and known as and called such. They have taken no new name and have become no new article either in common or commercial understanding.
If tapioca flour were still tapioca, as held in Chew Hing Lung v. Wise, 176 U. S. 156, it is difficult for me to understand why these pistache nuts are not still pistache nuts.
In Neuman & Schwiers Co. et al. v. United States, 4 Ct. Cust. Appls. 64, we held that hams which had been cured, cooked, the *233bone removed, and packed in hermetically sealed cans, were classifiable under the eo nomine provision for hams, rather than as meats of all Tcinds prepared or preserved, not specially provided for.
In Brown & Co. v. United States, 6 Ct. Cust. Appls. 415, soya beans, cooked, perhaps salted to some extent for preservation, and packed in tins, jars, or similar packages, were held entitled to free entry under the eo nomine provision for soya beans, rather than dutiable as leans, prepared or preserved, or contained in tins, jars, or similar packages.
In Mawer Co. v. United States, 7 Ct. Cust. Appls. 493, olives, which were concededly edible fruits and which had been pitted, sterilized, soaked in salt water, then stuffed with pimiento, also sterilized and soaked in like manner, were held classifiable under an eo nomine provision for olives and not under the provision for all edible fruits prepared in any manner and not specially provided for.
I can not escape the conclusion that the effect of the court's decision is to overrule the three cases last referred to, nor can I see why it does not set at naught the rule of eo nomine interpretation so often announced by the Supreme Court. It also disregards the rule, which might well be invoked, that where the meaning of a statute imposing a tax is doubtful, the taxpayer is entitled to the benefit of such doubt.
The court’s opinion carried to its logical conclusion will require that almonds, walnuts, peanuts, filberts, pecans, pistache, pignolia, and Brazil nuts, the shells of which have been cracked without removing the meats therefrom, be classified under paragraph 759 because such treatment would be some preparation of the nuts; the same result would follow if the meats of pistache, pignolia, Brazil nuts, and coconuts are removed from the shells, because paragraphs 755 and 756 do not in terms refer to such nuts when shelled. If the skins are removed from almond meats or from peanuts they also will be prepared and classifiable under paragraph 759.
Of course, if any of the foregoing meats are salted, they will thereby become dutiable under paragraph 759 notwithstanding the fact that a common way of using most nuts for food is with salt. Can it be that Congress intended that nuts removed from the shells and salted, thereby being made ready for consumption, should be classified under paragraph 759?
Some reliance is apparently placed upon the third provision of paragraph 759 for “nut and kernel paste not specially provided for,” as supporting the decision.
That is clearly an independent provision indicating that nut and kernel pastes, whether^ made from edible or nonedible nuts, were regarded by Congress as "separate tariff entities, like tomato paste in paragraph 770,.fish paste in paragraph 721, alimentary paste in para*234graph 725 and the pastes mentioned in paragraph 62. I do not understand how it at all justifies the interpretation given by the court to the first part of the paragraph.
In my opinion the judgment of the court below should be affirmed.
Smith, J., concurs in this dissent.